United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3642
                                     ___________

Daniel Oliver,                      *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Missouri.
Federal Communications Commission, *
                                    *      [UNPUBLISHED]
           Appellee.                *
                               ___________

                           Submitted: April 30, 1998
                               Filed: May 1, 1998
                                   ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD
ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Daniel Oliver appeals the district court&s1 dismissal of his complaint for failure
to state a claim. After a careful review of the record and the parties& submissions on
appeal, we affirm the judgment for the reasons stated by the district court. See 8th Cir.
R. 47B.




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-